Citation Nr: 0206854	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Basic eligibility for non-service-connected death pension 
benefits.

2.  Entitlement to accrued benefits.

[The issue of entitlement to service connection for the cause 
of the veteran's death will be the subject of a later 
decision.]


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized active service from July 1946 to 
April 1949 as a Philippine Scout.  He died on July [redacted], 1990.  
The appellant is the windowed spouse of the veteran.    

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in February 1999 and August 2000.  The 
February 1999 decision denied the appellant's claim of 
entitlement to nonservice-connected death pension benefits 
and accrued benefits, the August 2000 decision denied the 
appellant claim of entitlement to service connection for the 
cause of the veteran's death.  The denials were appealed.  
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board finds that the matter of entitlement to service 
connection for the cause of the veteran's death requires 
further development.  The Board will undertake additional 
development on that issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38C.F.R. §19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38C.F.R. §20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the claim for 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran had active service as a Philippine Scout from 
July 1946 to April 1949.

2.  The veteran had no pending claims for VA benefits at the 
time of his death in July 1990.

3.  The appellant did not file a claim for accrued benefits 
within one year from the date of the veteran's death.


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for entitlement to 
death pension benefits have not been met. 38 U.S.C.A. §§ 101, 
107, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.203 
(2001).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. §5121 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

After reviewing the claims folder, the Board finds that there 
has been compliance with the notice and duty to assist 
provisions set forth in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The record includes evidence 
presented by the appellant regarding the type and character 
of her husband's military service, the veteran from whose 
service benefits would flow in this case.  The appellant has 
not identified any relevant evidence that remains 
outstanding.  Under these circumstances, there is no further 
duty to assist her with her claims.  The appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to VA benefits.  The 
discussions in the rating decision and statement of the case 
have informed her of what is necessary to establish 
entitlement to the benefit sought.  The relevant mandates of 
the VCAA are met, and the appellant is not prejudiced by the 
Board addressing the appeal on the merits.

Non-Service-Connected Death Pension

The appellant contends that her husband served in the 
Philippine Scouts during World War II and as such she is 
eligible for nonservice-connected death pension benefits.

The evidence shows that the veteran was a Philippine Scout 
from July 1946 through April 1949.  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2001).  While the service department 
has not verified the veteran's service, the Board finds the 
evidence submitted by the appellant to be sufficient under 
§ 3.203(a).

The governing provisions of 38 U.S.C.A. § 1521(a) (West 1991) 
provide, in pertinent part, that the VA shall pay a pension 
to each veteran of a period of war, who is permanently and 
totally disabled, including from a nonservice-connected 
disability.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991). "Active 
military, naval, and air service" includes active duty; 
"active duty" means full-time duty in the Armed Forces. 
38 C.F.R. § 3.6(a) and (b) (2001). "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force and Coast 
Guard, including their Reserve components. 38 C.F.R. § 3.1(a) 
(2001).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes.  See 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. 
§§ 3.8, 3.9 (2001).  However, by statute, certain Philippine 
service is deemed not to be "active military service" for 
the purpose of conferring nonservice-connected pension 
benefits as a result of such service.  Specifically, service 
in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval, or air service for the purposes 
of entitlement to nonservice-connected pension benefits.  
38 U.S.C.A. § 107(b) (West 1991); 38 C.F.R. § 3.8(b) (2001). 
This law has been held not to violate the United States 
Constitution.  See Quiban v. Veterans Administration, 928 
F.2d 1154, 1158 (D.C. Cir. 1991) and Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also pointed out that "[c]ertain service in the organized 
forces of the Government of the Commonwealth of the 
Philippines or in the Philippine Scouts is deemed by 
operation of law not to be qualifying active service.  See 
38 U.S.C.A. § 107(b) (West 1991); Dela Pena v. Derwinski, 
2 Vet. App. 80 (1992).  Pursuant to 38 U.S.C.A. § 501 (a)(1), 
the Secretary has established by regulation requirements for 
verifying recognized service in the United States Armed 
Forces for purposes of eligibility to VA benefits.  See 
38 C.F.R. § 3.203; Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

The evidence of record indicates that the veteran was 
enlisted in the Philippine Scouts from July 1946 to April 
1949.  As a result, there is no documentation of qualifying 
military service in this case.  The Board concludes that the 
appellant's late spouse is not deemed to be a "veteran" for 
purposes of entitlement to VA pension benefits.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in 
a case where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement.

Accrued Benefits

Accrued benefits are "periodic monetary benefits ... to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death ... and due and unpaid for a period not to exceed two 
years [which] ... upon the death of such individual be paid as 
follows.... [u]pon the death of the veteran, to ....[t]he 
veteran's spouse ....38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & 
Supp. 2001); see 38 C.F.R. § 3.1000(a)(1)(i).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C.A § 5310).  If a veteran files a 
claim during his lifetime, and it finally prevails following 
his death, the widow could be entitled to the unpaid benefits 
resulting from this claim.  

Under 38 U.S.C.A. § 5121(c), a requirement imposed regarding 
a claim for accrued benefits is that the application "must 
be filed within one year after the date of death." 
38 U.S.C.A. § 5121(c) (West 1991).

Review of the veteran's claims folder indicates that the 
veteran had not established service-connection for any 
disabilities during his lifetime.  Concerning the appellant's 
statement in April 1999 that when her husband was still alive 
they filed a claim for benefits, the appellant's own 
declarations to the VA would not support this contention.  In 
a statement received at the RO in October 1998, she asks if 
she "could" claim any benefits or pension from her late 
husband, a clear indication that a claim for benefits had not 
been filed.  In a letter dated September 1998, she does not 
note a prior claim.  Even in April 1999, she indicates that 
this alleged prior claim was not accepted by VA employees.  
Such statements support a finding that no claim was ever 
filed.  

There is no indication that the veteran had a claim pending 
with VA at the time of his death in July 1990.  Additionally, 
the appellant's claim was filed more than one year following 
the veteran's death.  Simply stated, as the veteran had not 
filed a claim, the appellant can not seek accrued benefits 
based on a claim that never existed.

The appellant's claim for accrued benefits is denied because 
of lack of legal entitlement.



ORDER

The appeal for basic eligibility for non-service-connected 
death pension benefits is denied.

The appeal for accrued benefits is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

